Citation Nr: 1216356	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  07-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathleen E. Weir, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1943 to January 1946.  He died in August 2004.  The appellant claims as his surviving spouse.

This matter came before the Board of Veterans' Appeals  (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The appellant testified at a hearing at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in April 2008.  A transcript of her hearing is associated with the record.

In June 2008 the Board denied the appellant's claim.  She timely appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009 the Court granted the parties' Joint Motion for Remand, returning the appeal to the Board for compliance with the instructions in the Joint Motion.  

The appeal was remanded for additional development in January 2010, and has been returned to the Board for further appellate consideration.



FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2004; the immediate cause of death was ischemic heart disease; underlying causes that contributed to his death included coronary artery disease, acute and chronic renal failure, and pancytopenia. 

2.  At the time of the Veteran's death, service connection was in effect for recurrent malaria, evaluated as noncompensably disabling. 

3.  A service-connected disability did not play a material role in the Veteran's death; render him less able to withstand the effects of his fatal underlying disease or diseases; or hasten his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially in causing the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310  Dependents and Indemnity Compensation (DIC), the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.   

A November 2006 letter discussed the evidence necessary to support the appellant's claim.  The evidence of record was listed and the appellant was told how VA would assist her in obtaining additional relevant evidence.  She was invited to submit or identify pertinent evidence.  

A March 2008 letter discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  The claims file was reviewed by a VA physician in February 2010 and again in May 2011, and the Board finds that the resulting opinions offered by that physician are adequate with respect to the issue decided herein in that the review was performed by a neutral skilled provider who considered the Veteran's pertinent history prior to rendering her conclusions.  Neither the appellant nor her representative has identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran died in August 2004.  The certificate of death indicates that the immediate cause of his death was ischemic heart disease.  Coronary artery disease, acute and chronic renal failure, and pancytopenia were listed as underlying causes that contributed to his death. 

At the time of the Veteran's death, service connection was in effect for recurrent malaria, evaluated as noncompensably disabling. 

The Veteran's service treatment records (STRs) contain two entries dated in August 1945 in which smears for malarial parasites were negative.  However, the Veteran was treated with Atabrine and aspirin.  The Veteran's January 1946 discharge examination was negative for a diagnosis of malaria. 

A medical statement from J. C., M.D., dated in January 1946 revealed that malarial parasites were found.  Dr. C. indicated that three parasites were found and Plasmodium vivax was present. 

A VA Medical Form 2829 (Record of Telephonic Authorization for Travel for Emergency Hospitalization) dated in January 1946 indicates that the Veteran had recently been discharged from service.  The writer noted that a blood smear was positive for Plasmodium vivax. 

Also associated with the claims file is a letter from N.S., M.D., dated in June 1946 which revealed that a blood smear obtained that month was positive for malaria (tertian). 

A March 1947 letter from K.P., M.D., indicates that the Veteran was seen that month for recurrent chills.  Dr. P. noted that a blood smear was positive for malarial parasite and that the Veteran responded to treatment with Atabrine and quinine. 

In a May 2007 letter, P.P., M.D. reported that the Veteran contracted malaria during World War II.  He stated that malaria could cause peripheral edema, albuminuria, hematuria, and a clinical state similar to acute hemorrhagic nephritis.  Dr. P. indicated that renal failure was a contributing condition resulting in the Veteran's death.  He opined that it was at least as likely as not that malaria, which is known to cause mental disorders, contributed to the Veteran's death as a result of acute and chronic renal failure.  He noted that the Veteran also suffered from hypertension which is frequently linked to renal disease. 

A VA medical opinion was obtained from a physician in October 2007.  The physician reviewed the claims file and concluded that the Veteran's death was not a result of his service-connected malaria.  She recited the causes of the Veteran's death listed on his certificate of death.  She indicated that she reviewed the letter from Dr. P.  She concluded that while it was true that Plasmodium falciparum, the most severe form of malaria, can cause renal failure as well as other complications and lead to death, these complications would occur at the time of infection.  Further, she noted that the Veteran did not have Plasmodium falciparum.  She indicated that the records in the claims file revealed that the Veteran had Plasmodium vivax and while this form of malaria can recur for months or even years, it does not cause the serious complications, including renal failure, that result from Plasmodium falciparum infection. 

The appellant and her friend testified at a video conference hearing in April 2008.  The appellant indicated that the Veteran died as a result of renal failure from malaria.  She stated that the Veteran was treated by private doctors and not through VA.  She said she submitted his private records to VA.  The appellant indicated that Dr. P. treated the Veteran for his episodes of malaria with Ativan, Quinine, or aspirin.  She testified that the Veteran was diagnosed with a heart disability when he was forty-three years of age and had a heart attack.  She said the Veteran was later diagnosed with hypertension.  The appellant testified that the Veteran's episodes of malaria were manifested by a very high temperature and shaking.  She said she met the Veteran when he came back from service and married him a few months later and witnessed the episodes the entire time she knew him.  The appellant's friend testified that the appellant believed that the Veteran's service-connected malaria contributed to his death due to renal failure.  She indicated that the appellant submitted a letter from Dr. P. who treated the Veteran for thirty-two years.  The appellant's friend noted that while the Veteran did not go to the doctor every time he had an episode, the appellant witnessed the episodes during her fifty-eight years of marriage to the Veteran.  She stated that the episodes were manifested by fever and chills which would last for several days. 

In February 2010 another VA physician reviewed the Veteran's claims file.  She recited his history of Plasmodium vivax in January 1946.  She also reviewed the statement by Dr. P.  She stated that she presumed that the Veteran's last medically substantiated relapse was in January 1946 because at the time of the 1947 rating decision it indicated such, and that there were no other medical records or documents provided to support a status otherwise.  She noted that in spite of the widow's claim that the Veteran suffered all those years some symptoms of malaria, there were no records in the file that indicated that he sought care for those symptoms in spite of their alleged severity.  She noted that while P. vivax was a relapsing form of malaria, there was no proof beyond the widow's statement that the Veteran had any relapses after January 1946.  She pointed out that treatments for relapsing forms of malaria were effective in curing the condition, including the treatments rendered in the 1940s.  She also observed that P. vivax was a milder form of malaria as compared to P. malaria and P. falciparum and was much less likely to cause the immediate complication of acute renal failure.  She noted that although P. vivax could relapse, there was a limit to the number of times untreated episodes relapsed, at most one to three or four times; she indicated that it did not repeatedly relapse for 60 years.  She concluded that the Veteran's remote history of malaria did not contribute to his death.

In May 2011 the physician provided an addendum to her original report.  She emphasized that the remote malaria did not cause or contribute materially or substantially to the Veteran's death.  She specified that it did not cause his death with some other condition, or combined with another condition to aid or lend assistance to the production of death.  She pointed out that malaria resolved, even the relapsing type, and that even without treatment, relapsing malaria only relapsed so often.  She noted that as malaria resolved, it no longer caused any damage to the body and that there was no latent condition associated with malaria.  She indicated that the malaria was cured and that there was no residual.  She addressed the opinion of Dr. P., noting that her previous report supported a finding that his opinion was not competent medical evidence.  She also addressed statements made by the appellant's representative.  She disputed the representative's statement that the Veteran had been treated by Dr. P. for recurrent malarial attacks with Ativan, Quinine, and Aspirin, noting that no record supporting such statement had been included in the claims file.  She noted that Quinine was an effective treatment for the nonrelapsing form of malaria but that in order to require repeated treatments for that type of malaria one must be repeatedly exposed to the malaria parasite (i.e., visit endemic regions and be reinfected).  Regarding the appellant's observations, she noted that if the attacks were so dramatic and severe, the Veteran should have been seeing and treating with a physician to determine why he was experiencing them.  She again noted that there were no supportive medical records available in the claims file.  She noted that the Veteran was treated in 1947 with Atabrine and Quinine, and that those two drugs were effective in eliminating the blood and liver forms of the P. vivax malarial parasite, and hence, curing the disease.  She reiterated that P. vivax was not likely to cause renal failure that that there was no evidence that the Veteran suffered renal failure at the time he was treated for malaria in the 1940s.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be established for disease initially diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.  As noted above, at the time of his death, the Veteran was in receipt of service connection malaria, evaluated as noncompensably disabling.  The most probative evidence establishes that the service-connected malaria was not the immediate or underlying cause of death, or that it was etiologically related to the Veteran's death.  

In reaching its conclusion, the Board has considered the statements of Dr. P.  
Specifically, Dr. P. indicated that malaria can cause various conditions, to include renal complications.  He noted that renal failure was a contributing condition resulting in the Veteran's death, and opined that the it was at least as likely as not that malaria contributed to the Veteran's death.  However, the two VA physicians who reviewed the file, to include Dr. P's statements, concluded otherwise.  The physician who rendered the October 2007 opinion pointed out that the most severe type of malaria could cause renal failure as well as other complications, but that such would occur at the time of infection.  In any event, she concluded that the Veteran did not have that type of malaria and that Plasmodium vivax, as noted in the Veteran's file, did not cause serious complications such as renal failure.  The physician who rendered the February 2010 opinion and May 2011 addendum concluded, based on her review of the record, the Veteran's malaria did not cause or contribute materially to his death, and that it did not cause his death with some other condition, or combined with another condition to aid or lend assistance to the production of death.  She explained that the Veteran's last medically substantiated relapse had been many years previously, and that there were no medical records indicating that the Veteran sought care for what the appellant described as severe symptoms.  She noted that relapsing types of malaria, even without treatment, only relapsed so often and that it did not repeatedly relapse.  She pointed out that Plasmodium vivax was not known to repeatedly relapse for 60 years.  She also pointed out that treatments as early as the 1940s were effective in curing Plasmodium vivax, that that particular strain was much less likely to cause the immediate complication of acute renal failure, and that there was no evidence that the Veteran suffered renal failure at the time he was treated for malaria in the 1940s.  In rendering their opinions, the VA physicians reviewed the claims file, to include evidence supportive of the appellant's claim in the form of Dr. P's statement and the appellant's observations and arguments.  They discussed the relevant findings, as well as the nature and extent of the various forms of malaria and their potential residuals, and provided an underlying rationale for their conclusions.  Therefore, the Board finds these opinions to be of greater probative value regarding the cause of the Veteran's death than the opinion of Dr. P.

The Board has considered the appellant's assertions and acknowledges that she is competent to report her own observations with respect to the Veteran's symptoms, which both she and her friend related to the undersigned.  However, it must also be considered that she is recalling events that occurred over several decades, and that she does not possess any medical expertise.  Therefore, the Board ultimately places far more weight on the opinion of the VA physicians, who considered her assertions, but also considered the nature of the Veteran's malaria, the various forms of malaria and their common residuals, and the nature of the diseases that immediately caused his death.  Based on such factors, they ultimately concluded that it was unlikely that the service-connected malaria caused or contributed to his demise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board has also considered the treatise evidence submitted by the appellant on various matters, such as malaria and liver impairment.  The Board notes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, however, the Board finds the various treatise documents submitted by the appellant to be far too general, and of significantly less probative value than the VA medical opinions discussed above, which considered the specific nature of the Veteran's malaria in relation to accepted medical principles on the subject of malaria and its known residuals.

In summary, the evidence clearly establishes that the Veteran's service-connected malaria neither caused nor materially contributed to his death.  Rather, the competent evidence clearly establishes that the Veteran's death was not related to service or service-connected disability.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.










CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


